Citation Nr: 1550347	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for a skin disorder, to include as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2015, the RO issued a rating decision granting service connection for headaches, effective November 18, 2004.  Not having received a notice of disagreement concerning this decision, the issue is considered resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issues of entitlement to service connection for a skin disorder and for a low back disability are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's current obstructive sleep apnea cannot be reasonably disassociated from his active duty service.  

2.  Throughout the course of this appeal, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms such as anxiety, depression, suspiciousness, flattened affect, circumstantial speech, memory impairment, intrusive thoughts, flashbacks, disturbances of motivation and mood, irritability, anger, social isolation, obsessive thoughts and compulsions, impaired judgment, impaired abstract thinking, panic attacks, nightmares, difficulty sleeping, hypervigilance, exaggerated startle response, and problems with concentration.  

3.  Throughout the course of this appeal, the Veteran's PTSD has not been manifested by symptoms analogous to total occupational and social impairment, and there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The RO's April 2005, August 2007, and April 2009 letters advised the Veteran of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The August 2007 and April 2009 letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board's decision below has granted service connection for obstructive sleep apnea.  Accordingly, any defect in VA's duties to notify or assist concerning this issue is not prejudicial.

As for the initial evaluation assigned to the Veteran's PTSD, this issue arises from his disagreement with the initial evaluation assigned following the grant of service connection for this condition in July 2007.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2015, the Veteran was provided with a VA examination for PTSD.  After reviewing the Veteran's claims file, reviewing with the Veteran his mental health history, and examining the Veteran, the VA examiner provided the findings and medical opinions, along with supporting rationale, necessary to adjudicate his claim for an increased initial evaluation for PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Pursuant to the Board's March 2013 remand, the Veteran was scheduled for the above-referenced May 2015 VA examination for PTSD.  He was also asked to identify or submit any additional evidence he may have in support of his claims in an April 2015 letter.  Finally, the RO obtained additional pertinent evidence from the Social Security Administration, the Fresno Vet Center, and the VA medical center in Fresno, California.  Accordingly, the RO has substantially complied with the directives of the Board's March 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Service Connection for Sleep Apnea

The Veteran is seeking entitlement to service connection for sleep apnea.  He contends that this disorder began during his military service.  Alternatively, he claims that this condition was caused or aggravated by his service-connected PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran served on active duty in the Army from October 1990 to April 1991, including service in the Persian Gulf.  His service treatment records are silent as to any complaints of or treatment for sleep apnea.  However, a medical history report completed by the Veteran in August 1991 noted his complaints of problems breathing.  

In May 1995, the Veteran filed a claim seeking service connection for fatigue.  A June 1995 VA general physical examination noted his two-year history of a general feeling of tiredness and weakness.  In December 2002, the Veteran filed a second claim seeking service connection for fatigue.  In an April 2003 statement, the Veteran reported feeling "tired all the time."  A June 2004 VA treatment report noted the Veteran's history of sleep apnea.  The report also noted that he was to have a polysomnogram, but that it was never scheduled.  The report concluded with an assessment of witnessed apneas and fatigue, rule out sleep apnea.  An October 2004 psychiatric evaluation noted the Veteran's complaints of having difficulty sleeping and feeling tired all the time.  

In November 2004, the Veteran filed his present claim seeking service connection for sleep apnea.  A June 2006 VA psychiatric evaluation noted the Veteran's medical history of sleep apnea.  A June 2006 VA treatment report noted his history of sleep disturbance from sleep apnea or nightmares associated with his PTSD.  The report concluded with an assessment of sleep apnea.  In a July 2006 VA treatment report, the Veteran's spouse noted that the Veteran snored and stopped breathing at night.  The report concluded with an assessment of sleep apnea.  A February 2007 VA sleep study test revealed findings of moderate to severe obstructive sleep apnea.  In a May 2007 VA treatment letter, the Veteran's VA treating physician, S. K., M. D., noted that the Veteran has moderate to severe obstructive sleep apnea.

At the October 2014 hearing before the Board, the Veteran and his spouse testified that he first began to exhibit snoring and apnea during his military service.  They also testified that these symptoms, along with fatigue, have continued ever since.

In May 2015, a VA examination for sleep apnea was conducted.  The examiner noted that the Veteran's claims file had been reviewed.  The examiner then indicated that the Veteran did not have sleep apnea.  The examiner also noted that the Veteran required the use of a continuous positive airway pressure machine.  In a July 2015 addendum to this examination, the same examiner noted that the Veteran had moderate to severe sleep apnea.  The examiner further opined that this condition was "less likely as not" related to the Veteran's military service.  In support of this opinion, the examiner cited the clinical examination of the Veteran, his body habitus, and a review of the evidence of record.  

After reviewing the evidence of record, the Board concludes that the Veteran's current obstructive sleep apnea cannot be reasonably disassociated from his active duty service.  In making this determination, the Board finds the testimony and statements provided by the Veteran and his spouse are competent and credible evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  The Board also notes that the evidence documents a long history of complaints of fatigue and difficulty sleeping, which further supports the Veteran's contentions in this case.  Finally, while the absence of any documented inservice treatment or complaints of sleep apnea was considered, it is of no greater weight than the positive evidence referenced above.   

Resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted.  


III. Increased Initial Evaluation for PTSD

The Veteran is seeking an increased initial evaluation for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

A July 2007 rating decision granted service connection for PTSD, assigning a 30 percent initial evaluation, effective from December 9, 2002.  In November 2008, the RO issued a rating decision which granted an increased initial evaluation of 70 percent for the Veteran's PTSD, effective from December 9, 2002.  The Veteran continues to seeking an increased initial evaluation for this condition. 

A 70 percent rating for PTSD is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. §§ 4.125, 4.130.  A GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  Id.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships. Id. 

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether a higher evaluation is warranted; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2015).  Throughout the course of this appeal, the Veteran's service-connected PTSD has been assigned a GAF score ranging from 40 to 65.  While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

After a longitudinal review of the entire record, the Board concludes that the 70 percent rating since the initial grant of service connection effective December 9, 2002, is appropriate.  Throughout the course of this appeal, the Veteran's PTSD has been manifested by symptoms of anxiety, depression, suspiciousness, flattened affect, circumstantial speech, memory impairment, intrusive thoughts, flashbacks, disturbances of motivation and mood, irritability, anger, social isolation, obsessive thoughts and compulsions, impaired judgment, impaired abstract thinking, panic attacks, nightmares, difficulty sleeping, hypervigilance, exaggerated startle response, and problems with concentration.  

Although the Veteran's service-connected disorder results in significant occupation impairment, this is acknowledged in the 70 percent disability rating assigned.  On his application for disability benefits with SSA, the Veteran indicated that he was employed performing maintenance from 2003 to August 2006.  An employer questionnaire noted that he worked front office/utility person from October 2005 to August 2006, and that this employment was terminated due to his resignation.  A December 2006 private psychiatric evaluation noted the examiner's opinion that the Veteran could maintain attention and concentration to carry out one or two step simple job instructions.  A January 2009 VA treatment report noted that the Veteran was working in facilities management for VA.  An employer questionnaire, dated in May 2009, noted that the Veteran had been employed as a motor vehicle operator on a part-time basis of 15 hours per week since October 2007.

An April 2014 VA examination for PTSD found the Veteran's level of occupational and social impairment was occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care and conversation.  A May 2015 VA examination for PTSD noted that the Veteran's level of occupational and social impairment was summarized by occupational and social impairment with reduced reliability and productivity.

Although significant social impairment is also shown, it is adequately recognized in the assignment of the 70 percent disability rating.  A December 2006 private psychiatric evaluation noted the examiner's opinion that the Veteran was able to relate and interact with coworkers, supervisors and the general public.  A January 2009 VA treatment report noted that the Veteran had come from work, and that he was well groomed, with good eye contact, and appeared tired.  His speech was spontaneous, coherent and goal directed.  VA treatment reports from May 2009 to April 2015 repeatedly describe the Veteran as pleasant, calm, and cooperative.  The VA treatment reports also noted that the Veteran's speech was spontaneous, coherent and goal directed; and there were no findings of suicidal or homicidal ideation.  A May 2015 VA examination for PTSD noted that his marriage had improved over the past two years, as he has learned to appreciate his spouse more.

There is no evidence of symptoms analogous to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time throughout the course of this appeal which the Veteran's service-connected PTSD varied to such an extent that a rating greater than 70 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

Consideration has been given regarding whether the schedular evaluation assigned is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the course of this appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms such as anxiety, depression, suspiciousness, flattened affect, circumstantial speech, memory impairment, intrusive thoughts, flashbacks, disturbances of motivation and mood, irritability, anger, social isolation, obsessive thoughts and compulsions, impaired judgment, impaired abstract thinking, panic attacks, nightmares, difficulty sleeping, hypervigilance, exaggerated startle response, and problems with concentration.  

When comparing the disability picture of the Veteran's psychiatric disorders with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating.  Ratings in excess of the 70 percent currently assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 70 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for a rating in excess of 70 percent for service-connected PTSD throughout the course of this appeal.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for obstructive sleep apnea is granted.

An initial evaluation in excess of 70 percent for PTSD is denied.


REMAND

The Veteran is seeking entitlement to service for a low back disability and a skin disability.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I. Low Back Disability

Pursuant to the Board's March 2015 remand, the RO was directed to schedule the Veteran for the appropriate examination to obtain a medical opinion regarding the etiology of his current low back disability.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In doing so, the examiner was asked to identify each low back disability previously or currently found, and provide an opinion as to whether it was caused or aggravated by the Veteran's military service.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

Although a VA examination of the back was conducted in May 2015, the Board finds this examination to be inadequate.  Specifically, the examiner's review of the claims file was inadequate; and the examiner failed to identify each current low back disability found during the course of this appeal.  

The May 2015 examiner indicated that imaging studies of the Veteran's thoracolumbar spine had either not been performed or were not available.  However, as noted in the Board's March 2015 remand, a January 2009 magnetic resonance imaging scan (MRI) of the lumbar spine revealed multiple disc bulgings.  

The May 2015 examiner also noted that the Veteran did not have any radicular pain or any other subjective symptoms due to radiculopathy.  However, VA treatment reports reference the Veteran's complaints of radiculopathy to the right lower extremity.  A July 2009 VA treatment report noted electromyogram findings that were suggestive of, but not clearly indicative of, a mild right S1 radiculopathy.  Finally, during the May 2015 examination, the Veteran reported right-sided radiculopathy to the right hip and down the posterior leg and terminating at the mid-thigh region.  Thus, complaints of right-sided radiculopathy have clearly been established, and they should have been addressed by the examiner.

Finally, the May 2015 examiner listed the Veteran's current back condition as lumbosacral strain, with a date of diagnosis in May 2015.  Under the circumstances, it is unclear what records, if any, were reviewed by the VA physician prior to rendering the opinion noted in the examination report.  

Under these circumstances, the RO must schedule the Veteran for the appropriate examination to obtain a medical opinion regarding the etiology of each current low back disability.  38 C.F.R. § 3.159(c)(4)(i); See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Skin Disability

At his October 2014 hearing before the Board, the Veteran testified that he developed a skin disorder on his temples during service.  He further claims that this condition had continued to exist.  

A June 2004 VA treatment report noted the Veteran's complaints of painful dry patches on both temples and rashes on his right arm and left leg.  The report concluded with a diagnosis of eczema of the temples and legs.  A July 2014 VA treatment report noted findings of an abscess with skin induration to the lateral aspect of the left thigh.  The report concluded with a diagnosis of left thigh abscess/cellulitis.

Given the Veteran's reported history of a skin disorder which began during service, along with newly obtained treatment records showing current skin disorders, the RO must schedule an examination to determine if his current skin disorder is related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, the RO must obtain all available treatment reports from the VA Medical Centers in Fresno and Oakhurst, California, since July 2015.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate VA examination to determine whether a low back disability is related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, including his inservice treatment for mechanical low back pain in May 1989, the findings of multiple disc bulges on his January 2009 MRI of the lumbar spine, the VA treatment records noting his complaints of radiculopathy to the right lower extremity, the May 2007 opinion from his VA treating physician, S. K, M.D., and with consideration of the Veteran's statements and testimony, the examiner must separately identify each low back disability previously or currently found since November 2004; and for each low back disability identified, the examiner must indicate whether it was caused or aggravated by the Veteran's military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completion of the foregoing, the Veteran must be afforded the appropriate VA examination to determine the whether a skin disorder is related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, the examiner must separately identify each skin disorder previously or currently found, including eczema of the temples and legs, and left thigh abscess/cellulitis; and for each skin disorder identified, the examiner must indicate whether it was caused or aggravated by the Veteran's military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


